Exhibit 10.2
GENERAL RELEASE AND WAIVER AGREEMENT
This General Release and Waiver Agreement (“Agreement”) is entered into by and
between the undersigned employee (“Employee”), and Digital Angel Corporation and
its parent, partners, subsidiaries and affiliated companies (“Company”).
Employee acknowledges that his/her employment with the Company ends officially
effective                     .
In consideration for the agreements made herein, the Employee will receive
severance compensation and benefits as set forth in the Termination Letter
provided to Employee dated                     .
In exchange for such severance compensation and benefits as described in the
Termination Letter, Employee does hereby release and forever discharge COMPANY
and its parent, and each of its and their subsidiaries, affiliates, agents,
directors, officers, shareholders, employees, attorneys, successors, and assigns
(“Releasees”) from any and all claims, litigation, demands and causes of action,
known or unknown, fixed or contingent, including but not limited to any actions
brought in tort or for breach of contract, or under any federal or state
statute, law or regulation relating to employment, discrimination, retaliation
or whistleblowing activity, which Employee may have or claim to have against
Releasees arising from or connected with Employee’s employment by, or
termination from COMPANY. Employee hereby promises not to file a lawsuit or
claim for monetary damages to assert such claims, including but not limited to,
claims under the Age Discrimination in Employment Act (“ADEA”), as amended by
the Older Worker Benefit Protection Act; the Minnesota Human Rights Act
(“MHRA”); the Americans with Disabilities Act; Title VII of the Civil Rights Act
of 1964, as amended; or other federal, state, or local civil rights laws; claims
for breach of contract, fraud or misrepresentation, defamation, intentional or
negligent infliction of emotional distress, breach of covenant of good faith and
fair dealing, promissory estoppel, negligence, wrongful termination of
employment, and any other claims for unlawful employment practices.
Notwithstanding any language in this Agreement to the contrary, Employee does
not waive any claims which cannot be waived by law, including, without
limitation, the right to file a charge with or participate in any investigation
conducted by the Equal Employment Opportunity Commission (“EEOC”) or any state
or local agency. Employee agrees to waive, however, his/her right to any
monetary recovery should the EEOC or any state or local agency pursue any claims
on Employee’s behalf.
The Parties agree that except as set forth in this Agreement, the signing of
this Agreement does not affect Employee’s existing right to receive future
benefits/payments under the Company’s welfare or other compensation plans
according to the terms of the applicable plan.
In addition, the Parties further agree that this Agreement does not apply to or
cover claims for unemployment or workers’ compensation benefits.
In accordance with the Older Workers Benefit Protection Act of 1990, Employee is
aware of the following with respect to Employee’s release of any claims under
the ADEA:

  1.  
Employee has the right to consult with an attorney before signing this
Agreement;
    2.  
Employee has forty-five (45) days to consider this Agreement and Employee’s
release of any ADEA claim; and
    3.  
Employee has seven (7) days after signing this Agreement to rescind Employee’s
release as to any ADEA claim (“ADEA Rescission Period”).

Employee has fifteen (15) days after signing this Agreement to rescind
Employee’s release as to any claim arising under the Minnesota Human Rights Act
(“MHRA Rescission Period”). The ADEA Rescission Period and the MHRA Rescission
Period are collectively referred to as the “Rescission Periods.” To be
effective, rescission must be in writing, delivered to COMPANY at 490 Villaume
Avenue, South St. Paul Minnesota 55075-2443 within the applicable rescission
periods, or sent to COMPANY, at such address, by certified mail, return receipt
requested, postmarked within the applicable rescission period.

 

 



--------------------------------------------------------------------------------



 



This Agreement will not become effective until the expiration of the Rescission
Periods. Benefits and payments conditioned upon the execution of this Agreement
shall commence after the expiration of the Rescission Periods, provided Employee
has not exercised his/her rescission rights as to the release of any ADEA or
MHRA claim, as described herein, and continuing benefits and payments are
expressly conditioned on Employee’s continued compliance with his/her
obligations as set forth herein.
Employee agrees that he/she shall not use any confidential information or trade
secrets acquired during Employee’s employment with COMPANY for any other
business or employment without the prior written consent of COMPANY, and to
return all COMPANY property and the original and all copies of COMPANY
documents. Employee further agrees that he/she will not now or in the future
disrupt, damage, impair or interfere with the business of COMPANY by disclosing
confidential information or making disparaging public remarks about COMPANY or
its employees, officers and directors. Employee hereby assigns to COMPANY all
rights to any invention(s) he/she has developed or will develop relating at the
time of conception or reduction to practice to COMPANY’s business or resulting
from work Employee performed for COMPANY. Employee agrees that he/she will not
disparage Employer so long as Employer does not disparage him/her. Any breach of
this Agreement, including the provisions in this paragraph, by Employee shall
result in the immediate termination of all benefits and payments provided for
hereunder and shall give rise to COMPANY’s right to seek reimbursement of all
sums paid hereunder and other remedies and damages provided by law.
The Parties hereby agree to submit any and all disputes regarding any aspect of
this Agreement or any act which allegedly has or would violate any provision of
this Agreement, including but not limited to, COMPANY’s decision not to agree to
the cancellation of this Agreement, to final and binding arbitration.
It is understood and agreed that this is a compromise settlement of an existing
or potential claim and that the furnishing by COMPANY of the consideration for
this Agreement shall not be deemed or construed as an admission of liability or
wrongdoing. The liability for any and all claims is expressly denied by COMPANY.
The provisions of this Agreement are severable, and if any part of it is found
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force without being impaired or invalidated in any
way.
Employee affirms and represents that he/she is entering into this Agreement
freely and voluntarily, that he/she has received adequate opportunity to read
and consider this Agreement, that he/she has been given the opportunity, whether
exercised or not, to consult an attorney, and that Employee is not acting under
any other inducement, or under any coercion, threat or duress. Employee
acknowledges that the contents of this document have been explained to Employee
and he/she understands the meaning and legal effect of this Agreement. Employee
further acknowledges that the promises COMPANY has made in this Agreement
constitute fair and adequate consideration for the promises, releases, and
agreements made by Employee in this Agreement.
This Agreement represents the sole and entire agreement between COMPANY and
Employee and supersedes all prior agreements, negotiations and discussions,
whether written or oral, between the parties with respect to the subject matter
covered hereby. There shall be no amendments to this Agreement.
This Agreement shall be construed and enforced in accordance with the laws of
the State of Minnesota.

         
Digital Angel Corporation
Employer
 
 
Employee  
 
        By:        
 
        Dated:                                                                  
  Dated:                                                          

 

 